Horas, J.,
concurring in tbe result: Under tbe broad provisions of tbe statutes applicable, I am inclined to tbe opinion tbat any one who has formally appeared before tbe Corporation Commission, been so recognized as party to tbe proceedings, and who has an interest in tbe questions involved, direct or indirect, may usually appeal from a decision of said Commission adversely affecting such interest; but I concur in the disposition made of tbe present appeal on tbe ground tbat a careful perusal of tbis record fails to disclose a case in which an appeal should be entertained.
Tbe Corporation Commission has been created and organized chiefly as an administrative agency of tbe State and charged, among other important duties, with tbat of looking after and imposing such reasonable rules and regulations on the public-service corporations of tbe State as may be promotive of the public interests,, and their action should not be disturbed unless it is made to appear tbat, in a given case, it is clearly unreasonable and unjust. Tbe statute, Eevisal, sec. 1075, in express terms, provides tbat, on appeal, “decisions or determinations of tbe Commission shall be prima facie just and reasonable.”
In tbe case on appeal there is no allegation or suggestion tbat tbe relevant facts have not all been disclosed, and, on careful consideration of these facts, we find nothing which shows or tbat would uphold tbe conclusion tbat tbe action of tbe Commission in tbe present instance, was either unreasonable or unjust. On tbe contrary, it appears tbat they bad fully and impartially considered tbe case, tbat tbe decision made by them rests on good and sufficient reason, and, in a cause of tbis character, that there is no issue of fact or law presented tbat would require or permit further investigation.
In Cherry v. Canal Co., 140 N. C., pp. 422 and 426, tbe Court quotes with approval from 2 Am. PL and Pr., pp. 499 and 500, as follows: “In 2 A. and E. Enc. PI. and Pr., 499, we find it stated tbat 'appellate courts deal with judicial acts, and it would not avail to reverse a ruling or judgment correct on the record, though it may be founded on an *566erroneous reason.’ And again, in tbe same volume, at page 500: ‘This system of appeals is founded on public policy, and appellate courts will not encourage litigation by reversing judgments for technical, formal, or other objections which the record shows could not have prejudiced the appellant’s rights. The decided cases in this and other jurisdictions support this position. In Butts v. Screws, 95 N. C., 215, Ashe, J., for the Court, says: “A new trial will not be granted when the action of the trial judge, even if erroneous, could by no possibility injure the appellant.” The position has been many times approved in this State, and its proper application to the facts of the present record requires that the judgment of his Honor, dismissing the appeal, should be affirmed.
It may be that he gave a wrong reason for it, but we are dealing here with results, and, in my opinion, on the facts jn’esented, the judgment dismissing the appeal should be affirmed.